DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first sealing portion”, “second sealing portion”, “sealing member”, “first retaining member” and “second retaining member” in claim 1, “limiting member” in claim  6, and “sealing member” in claim 7 are generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the disclosure, Fig. 3, the corresponding structure of the “first sealing portion” is described in numeral 2321.
 In light of the disclosure, Fig. 3, the corresponding structure of the “second sealing portion” is described in numeral 2421.
In light of the disclosure, Fig. 3, the corresponding structure of the “sealing member” is described in numeral 233.
In light of the disclosure, Fig. 3, the corresponding structure of the “first retaining member” is described in numeral 231.
In light of the disclosure, Fig. 3, the corresponding structure of the “second retaining member” is described in numeral 241.
In light of the disclosure, Fig. 3, the corresponding structure of the “limiting member” is described in numeral 235.
In light of the disclosure, Fig. 3, the corresponding structure of the “sealing member” is described in numeral 233.





If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malek et al (US 2007/0221757 A1).
With regard to claim 1, Malek discloses a single-button water passage switching structure (Fig. 4), comprising a water inlet assembly (224) and a water outlet assembly (270), a water outlet end of the water inlet assembly being in communication with a water inlet end of the water outlet assembly (Fig. 4), the water inlet assembly including a water inlet body, an operating button (340), a first control assembly (264), and a second control assembly (266); a surface of the water inlet body being recessed with a first mounting chamber and a second mounting chamber (260/262), extending directions of the first mounting chamber and the second mounting chamber being parallel to each other (Fig. 4), the first mounting chamber and the second mounting chamber having openings arranged in a same direction (Fig. 4); the first control assembly being fitted in the first mounting chamber, the second control assembly being fitted in the second mounting chamber; a water inlet end of the water inlet body having a water inlet passage, a water outlet end of the water inlet body having a first water outlet passage, a second water outlet passage and a third water outlet passage; the first mounting chamber having a first water inlet, a first water outlet and a second water outlet, the first water outlet, the first water inlet and the second water outlet being sequentially disposed on an inner wall of the first mounting chamber along an axial direction of the first mounting chamber (Figs. 4 and 5), the second water outlet being disposed at a bottom of the first mounting chamber; the first water inlet communicating with the water inlet passage, the first water outlet communicating with the first water outlet passage; the second mounting chamber having a second water inlet, a third water outlet and a fourth water outlet, the third water outlet, the second water inlet and the fourth water outlet being sequentially disposed on an inner wall of the second mounting chamber along an axial direction of the second mounting chamber, the fourth water outlet being disposed at a bottom of the second mounting chamber; the second water inlet communicating with the second water outlet, the third water outlet communicating with the second water outlet passage, the fourth water outlet communicating with the third water outlet passage; a middle portion of the operating button being pivotally connected to the water inlet body between the openings of the first mounting chamber and the second mounting chamber; the first control assembly including a first retaining member (328), a first connecting rod, and a sealing member (Para. [0064-0064]); the first retaining member being hermetically fitted between the opening of the first mounting chamber and the first water inlet and blocking the first water outlet; the first retaining member having a first cavity with an opening facing the second water outlet (Fig. 7), a bottom of the first cavity being provided with a first through hole extending along the axial direction of the first mounting chamber, a side wall of the first through hole being provided with a fifth water outlet communicating with the first water outlet; a middle portion of the first connecting rod being provided with a first sealing portion, the first connecting rod being movably inserted in the first through hole, the first sealing portion being movable to block the fifth water outlet; one end of the first connecting rod being hinged to a first end of the operating button, a first return spring (384) being provided between the first end of the operating button and the first retaining member; the sealing member having a second cavity with an opening facing the first cavity, another end of the first connecting rod being limited and fitted in the second cavity; a second return spring (342) being provided between the bottom of the first cavity and the sealing member, the sealing member being movably, hermetically fitted to the opening of the first cavity or the second water outlet; in an assembled state, the sealing member being biased by the second return spring to block the second water outlet, two ends of the first return spring leaning against the first retaining member and the operating button to separate the first retaining member and the operating button, the first sealing portion being located on one side of the fifth water outlet close to the operating button; the second control assembly including a second retaining member (328) and a second connecting rod; the second retaining member being hermetically fitted between the opening of the second mounting chamber and the second water inlet and blocking the third water outlet; the second retaining member having a third cavity with an opening facing the fourth water outlet, a side wall of the third cavity being provided with a sixth water outlet communicating with the third water outlet, a bottom of the third cavity being provided with a second through hole extending along the axial direction of the second mounting chamber; one end of the second connecting rod being movably, hermetically fitted in the first through hole and movably leaning against a second end of the operating button, another end of the second connecting rod being provided with a second sealing portion, a third return spring (342) being provided between the second sealing portion and the bottom of the second mounting chamber; the second sealing portion being movably, hermetically fitted to the opening of the third cavity or the second sealing portion at the fourth water outlet; in the assembled state, the third return spring pressing the second sealing portion to block the opening of the third cavity (Para [0044-0068] and Figs. 4-9).
With regard to claim 3, Malek further discloses the water inlet body has a water-passing chamber (246), the water-passing chamber is located below the first mounting chamber and/or the second mounting chamber, and the second water outlet and the second water inlet communicate with the water-passing chamber, respectively (Fig. 6).
With regard to claim 4, Malek further discloses the water inlet body includes a main body (190) and a lower cover (192), the first mounting chamber and the second mounting chamber are disposed on the main body (Fig. 4), and the third water outlet passage and the water-passing chamber are disposed between the main body and the lower cover (Fig .4).
With regard to claim 5, Malek further discloses a button cap (outer layer of 340, see Fig. 7) is mounted on the operating button for easy operation.
With regard to claim 7, Malek further discloses a first sealing ring (350) is sleeved on the sealing member, and the first sealing ring is movably, hermetically fitted to the opening of the first cavity or the second water outlet (Fig. 8).

Allowable Subject Matter
Claims 2, 6, and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752